Mr. Justice Beckwith delivered the opinion of the Court: The appellee commenced an action of trespass for taking and carrying away a quantity of dry goods. The creditors of one Orville Finch had sued out of the Superior Court of Chicago, writs of attachment against him under which the appellant, as the sheriff of Cook county, justified the taking. Judgments were rendered in the attachment suits and the goods were sold upon executions issued thereon. On the 7th day of December, 1858, the goods were the property of Finch, and on that day, being a few days prior to the levy, he sold the same to Darius C. Jackson, who sold them to the appellee. The sale from Finch to Jackson is alleged to have been fraudulent and void for the reason that it was made to hinder and delay creditors. While the appellee admits that he has no greater rights than those acquired by Jackson, he insists that Jackson purchased the goods in good faith in payment of a debt due from Finch. The evidence discloses a conspiracy of a nature justly entitling the State to the services of the parties concerned in it, by which Finch obtained a large quantity of goods from the attaching creditors, and a portion of the goods in controversy are those thus obtained. On the trial, portions of the depositions of two of the conspirators, explaining more in detail the fraudulent means resorted to by them to accomplish their purpose, were excluded. The excluded portions of the depositions were competent evidence to establish a fraud on the part of Finch in obtaining goods from the attaching creditors, and were also evidence of fraud in the sale to Jackson. To prove the intent of Finch in making the sale we are of the opinion that the manner in which he had then recently obtained goods from his creditors was admissible, as well as the manner in which he disposed of them. Bridge v. Eggleston, 14 Mass. 249; Foster v. Hall, 12 Pick. 99; Howe v. Reed, 3 Fairf. 518; Carey v. Hotailing, 1 Hill, 316; Painter v. Drum, 40 Penn. 471. Courts have the right to limit the number of witnesses to be examined and the number of depositions to be read to prove a particular fact. When a fact is sufficiently established and is not controverted the court may properly refuse to suffer its time to be occupied in hearing further evidence on that point. The testimony introduced established beyond controversy, that Finch was insolvent, that the sale to Jackson deprived Finch of all means of paying his other creditors, and was clandestinely made, and that Jackson paid little or nothing for the goods compared with their value, excepting the discharge of Finch’s indebtedness. It also established that the goods obtained from the attaching creditors were so obtained upon false and fraudulent representations. The manner in which they were disposed of, after they were obtained, was shown. The extent of Jackson’s knowledge in regard to the transactions of Finch was also established. From the evidence the character of the sale to Jackson depended solely upon the Iona fides of the indebtedness of Finch in payment of which the goods were taken, and no attempt was made to sustain it upon any other ground. If that ground failed, there was no controversy as to its invalidity. Under the circumstances, there was no error in not receiving further testimony to prove the intention of Finch. It had been sufficiently proven, and it would have been only a waste of time to receive the testimony for that purpose. The excluded testimony was offered, not so much for the purpose of showing the fraudulent intention of Finch, as to establish the details of a conspiracy between him and others to defraud the attaching creditors, the appellant insisting that if he could establish a conspiracy and Jackson’s knowledge of it at the time of his purchase, the jury should be instructed that the sale to him was invalid notwithstanding it was made in good faith to pay a bona fide indebtedness. We are of the opinion that the establishment of a conspiracy, and Jackson’s knowledge of it, would not have entitled the appellant to the instruction sought for. ■ The appellant, as sheriff, so far represented the attaching creditors as to enable him to assert their rights in the suits which they had commenced. They might have disaffirmed the sales made by them, and commenced actions of replevin or trover for the recovery of the property obtained by means of the conspiracy, or damages for its conversion, and in such actions the means by which Finch obtained the property, and Jackson’s knowledge of such means, would have been important; but to sustain the rights of the creditors in actions of assumpsit to recover the price for which the goods were sold, such evidence was entirely immaterial. The creditors had their election to disaffirm the sales made by them on the ground of fraud, and invest themselves with the rights and entitle themselves to the remedies the law affords in such cases; or they might affirm the sales and have the rights and remedies of other creditors. The commencement of the attachment suits was, at least, a prima facie affirmance of the sales and waiver of the fraud, and all rights resulting from it. The appellant, on behalf of the creditors, now asserts their rights in affirmance of the sales, and while thus asserting them he cannot insist upon rights which they would have had if they had disaffirmed the sales and were asserting rights resulting from such disaffirmance. The creditors who were defrauded by the conspiracy have, in this suit, no greater rights than creditors who were not thereby defrauded. It was, therefore, of no importance to establish the conspiracy, as it could only serve to establish' the fraudulent intention of Finch, and that was already established. The knowledge which Jackson had of the fraudulent intention of Finch did not prevent him from receiving pay of an honest debt. A creditor violates no rule of law when he takes payment of his demand, though other creditors are thereby deprived of all means of obtaining satisfaction of their own equally meritorious claims. Ewing v. Runkle, 20 Ill. 457. So far as Jackson received goods which were obtained from the attaching creditors by fraud, he may have received them subject to their rights upon a disaffirmance of the sales, but those rights are not now in controversy. The knowledge that Jackson had of the means by which the goods were obtained is of no importance, except in a suit for the assertion of rights resulting from a disaffirmance of the sales. The only questions in controversy on the trial were the bona jides of the indebtedness of Finch, and whether the sale was, in fact, made to pay it, and taking all the instructions together, we are of the opinion that these questions were submitted to the jury in a manner not likely to mislead them, and we are satisfied with the conclusion at which they arrived. We do not deem it necessary to consider, at length, the manifold and serious objections to the instructions given relating to matters which we are of the opinion are irrelevant to the merits. The judgment of the court below is affirmed. Judgment affirmed.